DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2, 3, 7-12, 17-19 and 21 is/are rejected, as best as understood,  under pre-AIA  35 U.S.C. 102(b) as being anticipated by Allen (5,297,739)
Regarding claim 2, Allen shows a spray head (100) for a faucet, the spray head comprising: a body (113) configured to receive water; the body terminating in a face (120) and a plurality of nozzles (121,123,145) on or in the body, wherein the plurality of nozzles is configured to receive and discharge the water in a plurality of streams that together form a spray pattern having a spray arrangement with a dotted zigzag shape at a focal distance spaced from the face (fig 7. If certain nozzles (if the applicant picks the nozzles shown in the figure below, the spray form these nozzles forms a zig zag shape) wherein the plurality of nozzles includes a first nozzle (see fig below) having a first axis and configured to discharge a first stream along the first axis to the spray arrangement and a second nozzle (see fig below) having a second axis and configured to discharge a second stream along the second axis to the spray arraignment, the second axis not intersecting the first axis (col 12, liens 12-15) and  not being parallel to the first axis (fig 7, 8), wherein the spray pattern converges from the face to the focal distance in at least one dimension (fig 7).


    PNG
    media_image1.png
    578
    699
    media_image1.png
    Greyscale




Regarding claim 3, wherein the plurality of nozzles is arranged having a shape that is different than the dotted zigzag shape of the spray pattern (fig 8, they are arranges in a circle).  
Regarding claim 7,  the plurality of nozzles are fixed relative to the body (fig 7, 8, 9).  
Regarding claim 8,  the plurality of nozzles are arranged about a center axis that extends from the body to a plane disposed at the focal distance (fig 7, 8); the spray pattern is formed along the plane; and the center axis is separated from each of the plurality of streams (there is no nozzle at the center axis in fig 8).
Regarding claim 9, Allen shows a spray head (100), comprising: a body (113) configured to receive water, the body terminating in a face (120); and a first plurality of nozzles (see fig above) fixed relative to the face in a circular pattern  and configured to discharge the water into a first spray pattern (fig 7, 8) having a spray arrangement forming a  shape (zig zag) that is not a circle at a focal distance spaced from the face (fig 7) the first plurality of nozzles including a first nozzle (see figure above) having a first axis and configured to discharge a first stream along the first axis to the spray arraignment  and a second nozzle having a second axis and configured to discharge a second stream along the second axis to the spray arraignment, the second axis not intersecting the first axis (col 12, lines 12-15) and not being parallel to the first axis (fig 7, 8), wherein the spray pattern converges from the face to the focal distance in at least one dimension (fig 7).

Regarding claim 10, the shape comprises a plurality of dots (fig 7, 8).
Regarding claim 11,  the first spray pattern forms a zigzag shape ( see above figure) and each dot of the plurality of dots does not intersect any other dot at the focal distance (col 12,lines 12-15).  
Regarding claim 12, the shape comprises at least three nonintersecting dots (see above figure).  
Regarding claim 17, Allen shows a spray head (100) for a faucet, the spray head comprising: a body (113) configured to receive water, the body terminating in a face (120); and a plurality of nozzles (figure above ) fixed relative to the face and configured to discharge the water into a spray pattern forming  a dotted zigzag shape (only nozzles in a zigzag shape are selected see above figure) at a focal distance spaced from the face (fig 7, 8) the plurality of nozzles including a first nozzle having a first axis and configured to discharge a first stream along the first axis to the spray pattern and a second nozzle having a second axis  and configured to discharge a second stream along the second axis to the spray pattern, the second axis not intersecting the first axis and (col 12, lines 12-15) not being parallel to the first axis (fig 7, 8), wherein the spray pattern converges from the face to the focal distance in at least one dimension (fig 7).

Regarding claim 18, the plurality of nozzles is arranged on the body having a shape that is different than the dotted zigzag shape of the spray pattern (fig 2, 1).
Regarding claim 19, the shape that the plurality of nozzles is arranged on the body is circular (fig 8), and -4- 4811-0631-9824Atty. Dkt. No.: 046150-4342 each nozzle of the plurality of nozzles is substantially the same distance from a center point of the circular shape (fig 8).
Regarding claim 21,  the spray pattern comprises a plurality of dots (fig 7, 8), and each dot of the plurality of dots does not intersect any other dot at the focal distance (col 12, lines 12-15).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-6, 13-16 and 20 are is/are rejected, as best as understood,  under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bosio (8,727,241) in view of Allen (5,297,739)
Regarding claims 4 and 5, Bosio teaches a spray head (1) that  further comprising an actuator (12) operatively coupled to the body for selectively controlling a flow of the water to the plurality of nozzles (outlets to 10a and 10b), such that the water is directed to only the plurality of nozzles in a position of the actuator (fig 3), wherein the shape that the plurality of nozzles is arranged on the body is nonlinear (circular), 
but fails to disclose wherein the plurality of nozzles is configured to receive and discharge the water in a plurality of nonintersecting streams that together form a spray pattern having a dotted zigzag shape at a focal distance from the body.
However, Allen shows a spray head (100) for a faucet, the spray head comprising: a body (113) configured to receive water; and a plurality of nozzles (fig 8) on or in the body, wherein the plurality of nozzles is configured to receive and discharge the water in a plurality of streams that together form a spray pattern having  a dotted zigzag shape at a focal distance from the body (see above figure) wherein the plurality of nozzles includes a first nozzle having a first axis and a second nozzle having a second axis that does not intersect (col 12, lines 12-15) the first axis and that is not parallel to the first axis (fig 7, 8), wherein the spray pattern converges from the face to the focal distance in at least one dimension (fig 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s invention to replace the outer nozzle (10a and b) of Bosio with the outer nozzles of Allen. in order to provide a  lifting and enhanced rinsing effect as taught by Allen (col 11, lines 44-46)
Regarding claim 6,  wherein each nozzle of the plurality of nozzles is substantially the same distance from a center point of the circular shape (Fig 8 Allen.),-2-4811-0631-9824Atty. Dkt. No.: 046150-4342 and the water is selectively shut off from flowing to the plurality of nozzles in a second position of the actuator (Bosio).  
Regarding claim 13, the above combination shows that the spray head is part of a kitchen faucet that further comprises a spout (4 Bosio) and a hose (3 Bosio) that fluidly connects an inlet of the body to a water supply; and the spray head is detachably coupled to the spout (fig 1, Bosio).  
Regarding claim 14,  further comprising- a second plurality of nozzles (9 Bosio), which is configured to discharge the water into a second spray pattern (fig 2), and an actuator (12 Bosio) operatively coupled to the body for controlling a flow of the water to the first plurality of nozzles in a first position and to the second plurality of nozzles in a second position.
Regarding claim 15, wherein the water is selectively shut off from flowing to the second plurality of nozzles in the first position of the actuator (fig 3).
Regarding claim 16, wherein the water is selectively shut off from flowing to the first plurality of nozzles in the second position of the actuator (fig 2).
Regarding claim 20, the above combination shows an actuator (12 Bosio) configured to control a flow of the water to the plurality of nozzles, such that the water is directed to only the plurality of nozzles in a first position of the actuator (fig 3 Bosio).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        11/14/2022